DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2019/041244 A1) in view of Agiwal et al (USPN 2017/0251518)

	Regarding claim 1, Chen discloses
	an apparatus comprising: (UE, FIG. 7, comprising)
	at least one processor; and a memory coupled to the at least one processor, the memory having stored thereon a program configured to be executed by the at least one processor, the program including instructions for (processor, FIG. #706, executing instructions containing in memory, FIG. 7 #708, comprising [0094, 0104, 0105]
	obtaining, while the apparatus is in a connected state, a serving beam configuration, the serving beam configuration indicating one or more beams to be monitored when the apparatus is in a power saving state (UE obtaining configuration of reference signals to be monitored for the purpose of beam monitoring while in “On Duration” of DRX cycle before UE powering down [0076, 0077, 0059, 
	monitoring, while the apparatus is the power saving state, the one or more beams according to the serving beam configuration (UE monitoring reference signals corresponding to serving beams while in “semi-active state” prior to DRX “On Duration” [0075, 0076, 0059], FIG. 4 #406
	performing, a beam reconfiguration procedure upon detecting a beam failure for the one or more monitored beams (UE detecting beam failure while in “semi-active” period and transmits a request for beam recovery [0076-0078,
	Chen does not expressly disclose serving beams; performing, while in power saving state, a beam reconfiguration procedure

	Agiwal discloses serving beams (previously configured serving beams monitored by UE [0390, 0391]
	performing, while in power saving state, a beam reconfiguration procedure (UE performs, during sync/beam measurement FIG. 8 #850, beam measurement of serving beams and beam feedback [0115-0127, 0172-0178], FIG. 13
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “serving beams; performing, while in power saving state, a beam reconfiguration procedure” as taught by Agiwal into Chen’s system with the motivation to enable a UE to measure and report beam failure prior to attempting to transmit/receive to ensure data reliability (Agiwal, paragraph [0115-0127, 0172-0178], FIG. 13)

	Regarding claim 2, Chen does not expressly disclose “monitoring, while the apparatus is in the power saving state, for a paging message in the one or more serving beams”
	Agiwal discloses UE monitoring for a paging message on paging channel on serving beam while in idle state [0071, 0390]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “monitoring, while the apparatus is in the power saving state, for a paging message in the one or more serving beams” as taught by Agiwal into Chen’s system with the motivation to enable a UE to conserve power while not having data to transmit or receive.

	Regarding claim 3, Chen does not expressly disclose “selecting a candidate beam upon detecting the beam failure for the one or more monitored serving beams; and transmitting a random access preamble associated with the selected candidate beam”
	Agiwal discloses UE performing beam failure/reselection by transmitting random access preamble containing newly selected beam ID [0100, 0124, 0347]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “selecting a candidate beam upon detecting the beam failure for the one or more monitored serving beams; and transmitting a random access preamble associated with the selected candidate beam” as taught by Agiwal into Chen’s system with the motivation to enable a UE to measure and report beam failure prior to attempting to transmit/receive to ensure data reliability (Agiwal, paragraph [0115-0127, 0172-0178], FIG. 13)

	Regarding claim 8, Chen discloses 
	an apparatus, comprising: (base station comprising
	obtaining a beam configuration indicating one or more serving beams to be monitored when a client device is in a power saving state (base station obtains reference information and instructs UE to monitor reference signals corresponding to beam(s) [0063, 0059 
	transmitting a reference signal in each one of the one or more serving beams to the client device when the client device is in the power saving state (base station transmitting a reference signal over a beam to UE when the UE is in “semi active” state [0075, 0076, 0063, 0064], FIG. 4
 	Chen does not expressly disclose at least one processor; a memory coupled to the at least one processor, the memory having stored thereon a program configured to be executed by the at least one processor, the program including instructions for:; serving beams

 	Agiwal discloses at least one processor; a memory coupled to the at least one processor, the memory having stored thereon a program configured to be executed by the at least one processor, the program including instructions for: (base station comprising processor executing instructions stored in memory comprising: [0021, 0062-0066, 0403-0409], FIG. 30 
 	serving beams (previously configured serving beams monitored by UE [0390, 0391, 0115-0120]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “at least one processor; a memory coupled to the at least one processor, the memory having stored thereon a program configured to be executed by the at least one processor, the program including instructions for:; serving beams;” as taught by Agiwal into Chen’s system with the motivation to enable a UE to measure and report beam failure prior to attempting to transmit/receive to ensure data reliability (Agiwal, paragraph [0115-0127, 0172-0178], FIGs. 8, 13)

Claim 13 is rejected based on similar ground(s) provided in rejection of claim 8.

	Regarding claims 9, 14, Chen does not expressly disclose “transmitting a paging message to the client device in the one or more serving beams when the client device is in the power saving state” 
 	Agiwal discloses UE monitoring for a paging message transmitted by base station on paging channel on serving beam while in idle state [0071, 0390]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting a paging message to the client device in the one or more serving beams when the client device is in the power saving state” as taught by Agiwal into Chen’s system with the motivation to enable a UE to conserve power while not having data to transmit or receive

Claims 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Agiwal and in further view of Kim et al (USPN 2020/0036430)

	Regarding claims 10, 15, Chen does not expressly disclose “receiving a random access preamble associated with a candidate beam from the client device when the client device is in the power saving state; and transmitting a random access response to the client device in response to the reception of the random access preamble”
	Kim discloses UE receiving a random access response associated with a selected beam associated with beam recovery RACH [0211, 0195-0197, 0072], FIGs. 1, 8, 9
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving a random access preamble associated with a candidate beam from the client device when the client device is in the power saving state; and transmitting a random access response to the client device in response to the reception of the random access preamble” as taught by Kim into combined system of Agiwal and Chen with the motivation for the UE to request new beam using well understood random access procedure to establish RRC_CONNECTED.

Allowable Subject Matter
Claims 4-7, 11, 12, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhou et al (USPN 2019/0215896)	FIG. 34

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469